Citation Nr: 0424224	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-16 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a service-
connected sinusitis condition, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1989.

One of the matters the Board of Veterans' Appeals 
(hereinafter the Board) must address is which issue or issues 
are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2003).

This case originally came before the Board on appeal from 
rating decisions of November 1989 and May 1990 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky.  In October 1991 and September 1992, 
the Board remanded the claim for the purpose of obtaining 
additional medical information.

After the case was returned to the Board and upon developing 
additional evidence in this case, the Board, in accordance 
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
appellant's representative in a February 1997 letter of the 
additional evidence developed, and provided the 
veteran/representative an opportunity to respond.  Additional 
arguments or comments were not forthcoming, and in May 1997, 
the Board rendered a decision from which the veteran appealed 
to the United States of Appeals for Veterans Claims (Court).

In February 1998, the Court upheld the Board's decision with 
respect to the issue of entitlement to service connection for 
a heart disability.  The other issues before the Board at 
that time (an increased evaluation for a left knee 
disability, entitlement to secondary service connection for a 
right knee condition, and service connection for Hodgkin's 
disease) were remanded the case for further development.  

In June 1998, the veteran's attorney stated that he would 
only represent the veteran regarding specific claims not at 
issue before the Board at this time.  All other claims raised 
by the veteran would be under the representation of the 
Disabled American Veterans.  Consequently, Disabled American 
Veterans is the veteran's representative regarding the sole 
issue now before the Board. 

The Board remanded the case to the RO in July 1998 so that 
the VA could further develop the claims.  

The Board received the claims folder after the remand and in 
May 1999 issued a decision on the merits of the remaining 
claims.  In that decision, the Board found that the veteran 
had not submitted a well-grounded claim with respect to the 
issue of entitlement to service connection for Hodgkin's 
disease.  Also, the Board concluded that service connection 
for a right knee disability, either on a direct or secondary 
basis, was not warranted.  An increased evaluation during the 
appeal period for a left knee disability was also denied.

The veteran was once again notified of the Board's decision 
and she again appealed to the Court for review.  The Court, 
in April 2001, issued an order that vacated the May 1999 
Board decision.  In its non-precedential order, the Court 
found that a remand was proper in order to provide the Board 
with an opportunity to readjudicate the issue of service 
connection for Hodgkin's disease under the Veterans Claims 
Assistance Act of 2000 (VCAA), enacted after the Board's May 
1999 decision.  The Court also found that, with respect to 
the other issues, that additional development was necessary.  
Hence, the Court instructed the Board to remand the claim in 
accordance with its instructions.  The Board remanded this 
case again in August 2002 to meet the requirements of the 
Court. 

In August 2002, the Board cited the following claims: (1) 
entitlement to secondary service connection for a right knee 
disorder; (2) entitlement to service connection for Hodgkin's 
disease; (3) entitlement to an evaluation in excess of 10 
percent for the residuals of a partial medial meniscectomy of 
the left knee, prior to June 10, 1991, on appeal from an 
initial grant of service connection; and (4) entitlement to 
an evaluation in excess of 20 percent for the residuals of a 
partial medial meniscectomy of the left knee from June 10, 
1991.
 
In a May 2003 rating action, the RO granted service 
connection for post-traumatic arthritis of the left knee 
(hereinafter "left knee arthritis") and increased the 
evaluation of the veteran's service connected left knee 
condition to 20 percent effective March 7, 1989 (date of 
claim).  Consequently, the issue before the Board at this 
time was entitlement to an evaluation in excess of 20 percent 
for the residuals of a partial medial meniscectomy of the 
left knee, on appeal from an initial grant of service 
connection.   

The veteran did not appeal the May 2003 rating action.  
Notwithstanding, the Board in July 2004 found that the grant 
of service connection for arthritis of the left knee 
effectively arose from the veteran's claim for an increased 
rating for the already service-connected residuals of a 
partial medial meniscectomy of the left knee.  Accordingly, 
the Board found that the issue of entitlement to an 
evaluation in excess of 10 percent for post-traumatic 
arthritis of the left knee was also effectively in appellate 
status. 

While the issues cited above were before the Board and the 
Court, the veteran raised additional claims.  These claims 
were addressed in a July 1999 rating action.  The veteran was 
notified of this decision on August 5, 1999.  A NOD regarding 
only one of these claims, the evaluation of the service-
connected sinusitis condition, was received in August 1999.  
A SOC was issued on August 17, 1999.  An untimely substantive 
appeal was received from the veteran on August 15, 2000.  The 
veteran was provided notice of this fact in a separate 
communication from the Board to the veteran in July 2004.  
This issue will be addressed below.

Since this time, the veteran has raised other claims.  These 
new claims were addressed in a rating action in September 
2002.  Among other claims addressed, the veteran's sinusitis 
condition was increased from 10 percent to 30 percent 
disabling.  A timely NOD was received in August 2003 and a 
SOC was issued in January 2004.  A substantive appeal was not 
received.  Consequently, the September 2002 rating action is 
not before the Board at this time.  This issue will also be 
addressed below.       

In July 2004, entitlement to service connection for Hodgkin's 
disease, service connection for a right knee disorder on a 
direct or secondary basis, and entitlement to an increased 
rating for partial medial meniscectomy, left knee, currently 
evaluated as 20 percent disabling, or an evaluation in excess 
of 10 percent for post-traumatic arthritis of the left knee, 
were denied.  These issues are not before the Board at this 
time.         

As noted by the Board in July 2004, the veteran has raised 
another new claim.  In February 2004, the veteran raised the 
claim of entitlement to a total rating due to unemployability 
due to her service-connected disabilities.  The RO has not 
had the opportunity to adjudicate this claim.  The RO should 
take appropriate action to adjudicate this claim.  To avoid 
additional delay in this case, the RO should request the 
veteran to clearly indicate what additional claims, if any, 
she wishes to pursue.  The RO should then take appropriate 
action to adjudicate these claims.  In any event, no other 
issue is before the Board at this time.


FINDINGS OF FACT

1.  In a July 1999 rating action, the RO denied the veteran's 
claim for an increased evaluation for the service-connected 
sinusitis condition.  The veteran was notified of this 
decision on August 5, 1999.  

2.  A notice of disagreement regarding the evaluation of the 
service-connected sinusitis condition was received in August 
1999.  

3.  A statement of the case regarding this claim was issued 
on August 17, 1999.  

4.  An untimely substantive appeal regarding the sinusitis 
condition was received from the veteran on August 15, 2000.

5.  In a rating action in September 2002, among other claims 
addressed, the veteran's sinusitis condition was increased 
from 10 percent to 30 percent disabling.

6.  A timely notice of disagreement regarding the September 
2002 rating action was received in August 2003 and a 
statement of the case was issued in January 2004.  A 
substantive appeal was not received.  


CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to either the 
July 1999 rating action or the September 2002 rating action 
regarding the claim for an increased evaluation for the 
sinusitis condition.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 3.109, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she is entitled to an increased 
evaluation for her service-connected sinusitis condition.  
For the reasons set forth below, the Board finds that it is 
without jurisdiction to consider this claim; hence, the 
appeal is dismissed.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
As noted above, under VA regulations, an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b). If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he or she is statutorily barred from appealing the 
RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992). 

As noted above, while other issues were before the Court, the 
veteran raised additional claims.  These claims were 
addressed in a July 1999 rating action.  The veteran was 
notified of this decision on August 5, 1999.  A notice of 
disagreement regarding only one of these claims, the 
evaluation of the service-connected sinusitis condition, was 
received in August 1999.  A statement of the case was issued 
on August 17, 1999.  An untimely substantive appeal was 
received from the veteran on August 15, 2000.   

In a rating action in September 2002, among other claims 
addressed, the veteran's sinusitis condition was increased 
from 10 percent to 30 percent disabling.  A timely notice of 
disagreement was received in August 2003 and a statement of 
the case was issued in January 2004.  A substantive appeal 
was not received.  Consequently, the September 2002 rating 
action is not before the Board at this time.  

Based on the above, the Board notified the veteran in a 
letter that her only substantive appeal filed in this case 
regarding this claim was untimely.  The veteran and her 
representative were notified of these facts within a July 
2004 letter from the Board to the veteran.  In a July 2004 
response, the veteran appears to indicate that she has 
another new claim pending from August 2000 regarding a 
condition that could possibly be secondary to the sinusitis 
condition.  However, even if this were true, such facts would 
not provide a basis to find that the veteran has filed a 
timely substantive appeal regarding the evaluation of her 
sinusitis condition. 

A substantive appeal was received in this case regarding this 
issue on August 15, 2000, after the time limit for filing a 
substantive appeal, which, in this case, was August 5, 2000; 
one year after the veteran was notified that the RO had 
denied her claim.  No substantive appeal was ever filed 
regarding the second statement of the case issued by the RO 
in January 2004.  Thus, the issue regarding the evaluation of 
the veteran's sinusitis condition is not before the Board at 
this time.     

In conclusion, the record shows that the veteran's sole 
substantive appeal regarding the sinusitis condition was not 
timely filed.  Accordingly, the Board is currently without 
jurisdiction to consider her claim regarding this issue, and 
the appeal is dismissed.

In deciding this case, the Board must note that in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  The Court recently held, in part, 
that a notice as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board points out that it is not required to discuss the 
VCAA with respect to this appeal.  The VCAA essentially 
clarifies VA's duty to notify claimants of any information 
that is necessary to substantiate a claim for benefits, and 
codifies VA's duty to assist.  The facts of this case are not 
in dispute; rather, this case involves pure statutory 
interpretation.  The Court has specifically held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation. See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), Cf. Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  Accordingly, the VCAA is 
inapplicable to this case. 

In any event, the Board finds that VCAA notice has been 
provided.  In July 2004, both the veteran and her 
representative were provided with notice of what was found in 
her case (page two of the July 2004 letter), what she needed 
to know (page two), and what she needed to do (page three), 
meeting the requirements of the VCAA and the Court in 
Pelegrini.  The July 2004 letter lists and discusses the 
evidence considered, the legal criteria for determining 
whether the Board could adjudicate the veteran's claim at 
this time, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the veteran of the 
information and evidence necessary for the Board to proceed 
in this case. 

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



